338 F.2d 699
ALFA-LITE, Claimant, Appellant,v.UNITED STATES of America, Appellee.
No. 21266.
United States Court of Appeals Fifth Circuit.
November 20, 1964.

Howard B. McCrory, Jr., Forest, Miss., for appellant.
Laurens H. Silver, George L. Barnett, Herbert J. Miller, Jr., Asst. Atty. Gen., Cr. Div., Harold P. Shapiro, Chief. Adm. Regulations, Dept. of Justice, Washington, D. C., Robert E. Hauberg, U. S. Atty., Edwin R. Holmes, Jr., Asst. U. S. Atty., Walter Byerley, Atty., United States Department of Health, Education, and Welfare, for appellee.
Before TUTTLE, Chief Judge, and JONES and ANDERSON,* Circuit Judges.
PER CURIAM.


1
The question before the district court was properly and correctly decided by the district court. United States v. Wier, 5th Cir. 1960, 281 F.2d 850. The judgment of the district court is


2
Affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation